











Exhibit 10.2




NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.




 

BAYWOOD INTERNATIONAL, INC.




Warrants for the Purchase

of

Shares of Common Stock, Par Value $0.001 Per Share




No.  _____




THIS CERTIFIES that, for consideration, the receipt and sufficiency of which are
hereby acknowledged, and other value received, _______________________ (the
“Holder”) is entitled to subscribe for, and purchase from, BAYWOOD
INTERNATIONAL, INC., a Nevada corporation (the “Company”), upon the terms and
conditions set forth herein, at any time or from time to time on or after
September 5, 2008 (the “Initial Exercise Date”) until 5:00 P.M. New York City
local time on the fifth anniversary of the Initial Exercise Date (the “Exercise
Period”), up to an aggregate of ______________ shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company.  This Warrant is
initially exercisable at a price of $0.85 per share, subject to adjustment as
described in this Warrant.  The term “Exercise Price” shall mean, depending on
the context, the initial exercise price (as set forth above) or the adjusted
exercise price per share. The purchase price of one share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined herein. The
Company may, in its sole discretion, reduce the then current Exercise Price to
any amount or extend the Exercise Period, at any time. Such modifications to the
Exercise Price or Exercise Period may be temporary or permanent.




As used herein, the term “this Warrant” shall mean and include this Warrant and
any Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part.  Each share of Common Stock
issuable upon the exercise hereof shall be hereinafter referred to as a “Warrant
Share”.  Terms not otherwise defined in this Warrant shall have the same meaning
as those given to them in the 12% Subordinated Note,








- 1 -







--------------------------------------------------------------------------------













dated the date hereof, issued in connection with this Warrant by the Company in
favor of the Holder..




1.

(a)

Subject to the terms of this Warrant, this Warrant may be exercised at any time
in whole and from time to time in part, at the option of the Holder, on or after
the Initial Exercise Date and on or prior to the end of the Exercise Period.
 The Company may not call or redeem any portion of this Warrant without the
prior written consent of the Holder.  This Warrant shall initially be
exercisable in whole or in part for that number of fully paid, validly issued,
duly authorized and nonassessable shares of Common Stock as indicated on the
first page of this Warrant, for an exercise price per share equal to the
Exercise Price (subject to Section 1(c)), by delivery to the Company at its
office at 14950 North 83rd Street, Suite 1, Scottsdale, Arizona 85260, or at
such other place as is designated in writing by the Company, of (the date on
which a Holder delivers (i), (ii) and (iii), a “Date of Exercise”):

(i)

a completed Election to Purchase, in the form set forth in Exhibit A, executed
by the Holder exercising all or part of the purchase rights represented by this
Warrant;

(ii)

this Warrant; and

(iii)

subject to Section 1(c) below, payment of an amount equal to the product of the
Exercise Price multiplied by the number of shares of Common Stock being
purchased upon such exercise in the form of, at the Holder’s option, (A) a
certified or bank cashier’s check payable to the Company, or (B) a wire transfer
of funds to an account designated by the Company.

(b)

As used herein:

(i)

“Fair Market Value” shall mean, if the Common Stock is publicly traded, the
closing sale price on such date or, if there are no trades on such date, the
mean between the closing bid and asked prices on that date, as reported by the
principal exchange or market on which the Common Stock is traded (or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or another
customary financial reporting service.

(c)

Cashless Exercise.  If (i) at any time after six months following the date of
the issuance of this Warrant; and (ii) there is no effective registration
statement registering, or no current prospectus available for, the resale of the
Warrant Shares by the Holder, then this Warrant may also be exercised at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive, without the payment by the Holder of any additional consideration, a
certificate for the number of Warrant Shares equal to the number as is computed
using the following formula:








- 2 -







--------------------------------------------------------------------------------













X = Y (A-B)
  A

where

X =

the number of Warrant Shares to be issued to the Holder pursuant to this
Warrant.

Y =

the number of Warrant Shares covered by this Warrant with respect to which the
cashless exercise election is made pursuant to this Section 1(c).

A =

the Fair Market Value (as defined above) of one Warrant Share on the Date of
Exercise.

B =

the Exercise Price in effect at the time the cashless exercise election is made
pursuant to this Section 1(c).




For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

(d)

Mechanics of Exercise.

i.

Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be delivered by physical delivery to the address specified by
the Holder in the Election to Purchase (in Exhibit A) within three Trading Days
from the delivery to the Company of the Election to Purchase, surrender of this
Warrant (if required) and payment of the aggregate Exercise Price as set forth
above, subject to Section 1(c) (“Warrant Share Delivery Date”); provided,
however, if the Company is a participant in the Depository Trust Company through
its Deposit Withdrawal Agent Commission (“DWAC”) system, such shares shall be
transmitted by the transfer agent of the Company to the Holder by crediting the
account of the Holder’s prime broker with the DWAC system and there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder.  This Warrant shall be deemed to have been exercised on the date of
the Election to Purchase and the Exercise Price (subject to Section 1(c)) is
received by the Company.  The Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by payment to the Company of the
Exercise Price (or by cashless exercise, if permitted) and all taxes required to
be paid by the Holder, if any, pursuant to Section 1(d)(vi) prior to the
issuance of such shares, have been paid.  

ii.

Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase








- 3 -







--------------------------------------------------------------------------------













the unpurchased Warrant Shares called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant.

iii.

Rescission Rights.  If the Company fails to cause its transfer agent to transmit
to the Holder a certificate or certificates representing the Warrant Shares
pursuant to Section 1(d)(i) by the Warrant Share Delivery Date, then the Holder
will have the right to rescind such exercise.

iv.

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon Exercise.
 In addition to any other rights available to the Holder, if the Company fails
for any reason to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to an exercise on or before the third
Trading Day following the Warrant Share Delivery Date, and if after such Warrant
Share Delivery Date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder was entitled to receive upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.  

v.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.

vi.

Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other








- 4 -







--------------------------------------------------------------------------------













incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by an Assignment Form in a form
reasonably acceptable to the Company duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

vii.

Closing of Books.  The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

The Company's obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Warrant Shares.  Nothing herein shall
limit a Holder's right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company's failure to
timely deliver certificates representing Warrant Shares upon exercise of the
Warrant as required pursuant to the terms hereof.




2.

Upon each exercise of the Holder’s rights to purchase Warrant Shares, the Holder
shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the transfer books of the Company shall then be closed or
certificates representing the Warrant Shares with respect to which this Warrant
was exercised shall not then have been actually delivered to the Holder.




3.

Any Warrants issued upon the transfer or exercise in part of this Warrant shall
be numbered and shall be registered in a warrant register (the “Warrant
Register”) as they are issued.  This Warrant shall be transferable on the books
of the Company only upon delivery thereof duly endorsed by the Holder or by his
duly authorized attorney or representative, or accompanied by proper evidence of
succession, assignment, or authority to transfer.  In all cases of transfer by
an attorney, executor, administrator, guardian, or other legal representative,
duly authenticated evidence of his, her, or its authority shall be produced.
 Upon any registration of transfer, the Company shall deliver a new Warrant or
Warrants to the person entitled thereto.  This Warrant may be exchanged, at the
option of the Holder thereof, for another Warrant, or other Warrants of
different denominations, of like tenor and representing in the aggregate the
right to purchase a like number of Warrant Shares (or portions thereof), upon
surrender to the Company or its duly authorized agent. This Warrant may be
divided or combined with other Warrants upon presentation hereof at the
aforesaid office of the Company,








- 5 -







--------------------------------------------------------------------------------













together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
 Notwithstanding the foregoing, the Company shall have no obligation to cause
Warrants to be transferred on its books to any person if, in the opinion of
counsel to the Company, such transfer does not comply with the provisions of the
Securities Act, and the rules and regulations thereunder.




4.

The Company shall pay all federal and state taxes (other than taxes on income of
the Holder), documentary taxes, stamp taxes, if any, and other governmental
charges that may be imposed upon the issuance or delivery of this Warrant or
upon the issuance or delivery of Warrant Shares upon the exercise of this
Warrant, provided, however, that the Company shall not be required to pay any
taxes payable in connection with any transfer involved in the issuance or
delivery of any Warrants or Warrant Shares in a name other than that of the
Holder in respect of which such Warrant Shares are issued.  




5.

(a)  The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of providing for
the exercise of the Warrants, such number of shares of Common Stock as shall,
from time to time, be sufficient therefor.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue), without any personal liability attaching to the ownership
thereof and will not be issued in violation of any preemptive or similar rights
of stockholders.  The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant.  The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed.




(b)

The transfer agent for the Common Stock and every subsequent transfer agent for
any of the Company’s securities issuable upon the exercise of this Warrant shall
be irrevocably authorized and directed at all times to reserve such number of
authorized securities as shall be required for such purpose.  The Company shall
supply such transfer agent with duly executed certificates representing the
Common Stock or other securities for such purposes.




(c)

The Company shall not by any action including, without limitation, amending its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant; but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
 Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount








- 6 -







--------------------------------------------------------------------------------













payable therefor upon such exercise immediately prior to such increase in par
value, and (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.




6.

The Company will make all filings under Federal and state securities laws, that
are required in connection with the issuance and delivery of this Warrant, the
exercise of this Warrant, and the issuance and delivery of the Warrant Shares
issued upon exercise of this Warrant.




7.

The Exercise Price for the Warrants in effect from time to time shall be subject
to adjustment as follows:




(a)

If the Company, at any time while this Warrant is outstanding: (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.




(b)

If, at any time while this Warrant is outstanding, (i) the Company effects any
merger of the Company into another Person such that the other Person is the
survivor or consolidation of the Company with or into another Person, (ii) the
Company effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which all holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”).  For purposes of any such
conversion, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate








- 7 -







--------------------------------------------------------------------------------













Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Warrant
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new Warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
Warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
7(b) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

(c)

If the Company or any Subsidiary, at any time shall sell or grant any option to
purchase or sell or grant any right to re-price, or otherwise dispose of or
issue, any Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock, at an effective price per share less than the
then current Exercise Price (if the holder of the Common Stock or Common Stock
Equivalent so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights issued in connection with
such issuance, be entitled to receive shares of Common Stock at a price less
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price) (such lower price, the “New Exercise Price” and such
issuances, individually and collectively, a “Dilutive Issuance”), then the
Exercise Price shall be reduced to equal the New Exercise Price.  Such
adjustment to the Exercise Price shall be made upon each occurrence of a
Dilutive Issuance (at the time of issuance).  The Company shall notify the
Holder in writing as soon as practical following the issuance of any Common
Stock or Common Stock Equivalent subject to this section, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms.  Notwithstanding the foregoing, no adjustment to
the Exercise Price shall be made under this Section in respect of an Exempt
Issuance.  “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted by the Board of Directors of the Company or a
majority of the members of a committee, the majority of which are non-employee
directors, established for such purpose, among others; (ii) securities upon the
exercise or exchange of or conversion of Common Stock Equivalents issued and
outstanding on the date of this Warrant, provided, however, that such securities
have not been amended since the date of this Warrant to increase the number of
such securities or to decrease the exercise, exchange or conversion price of any
such securities; (iii) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is, (A)
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds or (B) a natural person that is
a control person of such operating company if the sole purpose of such issuance
is to effect an acquisition of the operating company, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (iv) securities issuable








- 8 -







--------------------------------------------------------------------------------













in accordance with existing obligations of the Company to Company or Subsidiary
employees, officers, directors or agents and (v) securities issued to commercial
banks in connection with the Company obtaining bank financing.    




(d)

As used in this Section 7, “Common Stock Equivalents” means any securities of
the Company or any Subsidiary which entitle the holder thereof to acquire Common
Stock at any time, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

  (e)

The Company shall not amend its Articles of Incorporation (as amended from time
to time), its By-laws or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms of this Warrant to be observed or performed
by the Company, including without limitation this Section 7, but shall at all
times in good faith assist in carrying out all such action as may be reasonably
necessary or appropriate in order to protect the rights of the Holder against
dilution or other impairment as provided herein.




(f)

Upon the occurrence of each adjustment or readjustment of the Exercise Price
pursuant to this Section 7, the Company at its expense shall, as promptly as
reasonably practicable but in any event not later than 15 Business Days
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holder a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property for which this Warrant shall be exercisable and the Exercise Price) and
showing in detail the facts upon which such adjustment or readjustment is based.
 The Company shall, as promptly as reasonably practicable after the written
request at any time of the Holder (but in any event not later than 15 Business
Days thereafter), furnish or cause to be furnished to the Holder a certificate
setting forth the Exercise Price then in effect.

(g)

If (i) the Company shall declare a dividend (or any other distribution in
whatever form) on the Common Stock; (ii) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (iii) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (iv) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (v) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be delivered to the
Holder at its last address as it shall appear upon the Warrant Register of the
Company, at least 20 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (A) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the








- 9 -







--------------------------------------------------------------------------------













Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (B) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.

(h)

All calculations under this Section 7 shall be made to the nearest cent.

(i)

No adjustment in the Exercise Price shall be required unless such adjustment
(plus any adjustments not previously made by reason of this subsection (i))
would require an increase or decrease of at least one percent in such price;
provided, however, that any adjustments which by reason of this subsection (i)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.  




8.

Unless registered pursuant to an effective registration statement under the
Securities Act, the Warrant Shares issued on exercise of the Warrants shall be
subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS.




9.  

The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate,
without charge, of like date, tenor and denomination, in lieu of such Warrant or
stock certificate.








- 10 -







--------------------------------------------------------------------------------
















10.  

(a)

The Holder shall not have, solely on account of its status as a holder of a
Warrant, any rights of a stockholder of the Company, either at law or in equity,
or to any notice of meetings of stockholders or of any other proceedings of the
Company, except as provided in this Warrant.




(b)

No provision hereof, in the absence of affirmative action by the Holder to
receive Warrant Shares, and no enumeration herein of the rights or privileges of
the Holder hereof, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of Company, whether such
liability is asserted by Company or by creditors of Company.




11.  

All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered, sent by facsimile, or sent by
registered or certified mail or Federal Express or other nationally recognized
overnight delivery service.  Any notices shall be deemed given upon the earlier
of the date when received at, the day when delivered via facsimile or the third
day after the date when sent by registered or certified mail or the day after
the date when sent by Federal Express to, the address set forth below, unless
such address is changed by notice to the other party hereto:

if to the Company:

Baywood International, Inc.

14950 North 83rd Place, Suite 1

Scottsdale, Arizona 85260

Attention:  Chief Executive Officer

Facsimile: (480) 483-2168

   

if to the Holder:  As set forth in the Warrant Register of the Company.

The Company or the Holder by notice to the other party may designate additional
or different addresses as shall be furnished in writing by such party.  

12.

The provisions of this Warrant may not be amended, modified or changed except by
an instrument in writing signed by each of the Company and the Holder.

13.

All the covenants and provisions of this Warrant by or for the benefit of the
Company or the Holder shall be binding upon and shall inure to the benefit of
their respective permitted successors and assigns hereunder.

14.

The Company shall not merge or consolidate with or into any other entity unless
the entity resulting from such merger or consolidation (if not the Company)
shall expressly assume, by supplemental agreement satisfactory in form to the
Holder and executed and delivered to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.








- 11 -







--------------------------------------------------------------------------------













15.

 The validity, interpretation and performance of this Warrant shall be governed
by the laws of the State of New York, as applied to contracts made and performed
within such State, without regard to principles of conflicts of law.  The
Company irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York, in each case sitting in the Borough of Manhattan, City of New York,
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Warrant.  Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant.  The Company irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such court.
 The Company irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  




16.

The provisions hereof have been and are made solely for the benefit of the
Company and the Holder, and their respective successors and assigns, and no
other person shall acquire or have any right hereunder or by virtue hereof.




17.

The headings in this Warrant are for convenience only and shall not limit or
otherwise affect the meaning hereof.

18.

If any term, provision, covenant or restriction of this Warrant is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, illegal,
void or unenforceable.

19.

This Warrant is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein.
 This Warrant supersedes all prior agreements and understandings between the
parties with respect to such subject matter.  Notwithstanding the foregoing, the
Holder shall be entitled to the benefits of certain registration rights as set
forth in the Side Letter Agreement, dated as of August 29, 2008, by and among
the Company and the investors signatory thereto (including, without limitation,
the Holder).

 

20.

In any action or proceeding brought to enforce any provision of this Warrant, or
where any provision hereof is validly asserted as a defense, the prevailing
party, as determined by the court, shall be entitled to recover reasonable
attorneys’ fees in addition to any other available remedy.








- 12 -







--------------------------------------------------------------------------------













21.

The Company agrees to take such further action and to deliver or cause to be
delivered to each other after the date hereof such additional agreements or
instruments as any of them may reasonably request for the purpose of carrying
out this Warrant and the agreements and transactions contemplated hereby and
thereby.

22.

 Each party hereto acknowledges and agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Warrant were not performed in accordance with its specific terms or were
otherwise breached.  Each party hereto accordingly agrees that each other party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Warrant, or any agreement contemplated hereunder, and to
enforce specifically the terms and provisions hereof or thereof in any court of
the United States or any state thereof having jurisdiction, in each instance
without being required to post bond or other security and in addition to, and
without having to prove the inadequacy of, other remedies at law.

23.

Holder, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Warrant.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Warrant and hereby agrees to waive and not to assert the
defense in any action for specific performance that a remedy at law would be
adequate.

 [signature page follows]








- 13 -







--------------------------------------------------------------------------------













Dated as of:  September 5, 2008




                  

         

BAYWOOD INTERNATIONAL, INC.

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Neil Reithinger

President and Chief Executive Officer




 [Seal]







______________________

Secretary








- 14 -







--------------------------------------------------------------------------------







EXHIBIT A

ELECTION TO PURCHASE

The undersigned hereby irrevocably elects to exercise Warrants represented by
this Warrant and to purchase the shares of Common Stock or other securities
issuable upon the exercise of said Warrants, and requests that certificates for
such shares be issued and delivered as follows:

PORTION OF WARRANT BEING EXERCISED:   (check applicable box or fill in number of
Warrant Shares):




 

Entire Warrant  ☐

 

 

 

 

 

____________ Warrant Shares

 

 

 

 

ISSUE TO:

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address, Including Zip Code)

 

 

 

 

 

 

 

 

(Social Security or Tax Identification Number)

 

 

 

 

DELIVER TO:

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address, Including Zip Code)

 

















--------------------------------------------------------------------------------







In payment of the purchase price with respect to this Warrant exercised, the
undersigned hereby either (A) tenders payment of $__________by (i) certified or
bank cashiers check payable to the order of the Company ¨; or (ii) a wire
transfer of such funds to an account designated by the Company ¨ (check
applicable box) or (B) hereby provides notice to the Company that the
undersigned is exercising this Warrant pursuant to the Cashless Exercise set
forth in Section 1(c) of the Warrant.  If the number of Warrant Shares hereby
exercised is fewer than all the Warrant Shares represented by this Warrant, the
undersigned requests that a new Warrant representing the number of full Warrant
Shares not exercised to be issued and delivered as set forth below:

Name of Holder or Assignee:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

DATED:

 

,    20___

 

 

 

 

 

 




 (Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)




Signature Guaranteed:  

 

 















